IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,611


EX PARTE BRIAN KEITH KINNETT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 39866IN THE 78TH JUDICIAL DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver more than 400 grams of methamphetamine, and sentenced to eighty-five years'
imprisonment. 
	Applicant contends, inter alia, that he was denied due process because the quantity of
methamphetamine he is alleged to have possessed included a large quantity of toilet water from the
toilet bowl in which the methamphetamine was found.   Pursuant to a remand order from this Court,
the district court had a quantitative analysis performed on the substance used to convict Applicant.
The substance was found to contain 0.00675 percent methamphetamine.  We order that this
application be filed and set for submission to determine: (1) whether the inclusion of the weight of
the entire contents of the toilet bowl in the weight of the controlled substance was an absurd result
that the Legislature could not have intended; and (2) whether the inclusion of the weight of the entire
contents of the toilet bowl violated due process.   The parties shall brief these issues.
	Further, the trial court shall determine whether Applicant is indigent.  If Applicant is indigent
and desires to be represented by counsel, the trial court shall appoint an attorney to represent
Applicant.  Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days
of the date of this order, a supplemental transcript containing either the order appointing counsel or
a statement that Applicant is not indigent.  All briefs shall be filed with this Court on or before May
15, 2007.  Oral argument will be permitted, and the clerk will advise the parties of the submission
date after the filing of the briefs.

Filed: February 14, 2007
Do not publish